DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a pressure sensitive adhesive film comprising in order from a surface layer side of: a first hard coat, a second hard coat, a transparent resin film layer and a pressure sensitive adhesive layer such that the first hard coat comprises a water repelling agent and no inorganic particles, the second hard coat contains inorganic particles wherein the pressure sensitive adhesive film has a total light transmittance of 85% or more and a pencil hardness of 6H or more. 
Furthermore the prior art does not teach a structure of a first hard coat, a second hard coat, a transparent resin film layer and a pressure sensitive adhesive layer wherein the first coat comprises the components in amounts as claimed in claim 5 such that the pencil hardness of the first coat is 6H or more.
Tsuchiya et al. (JP 2000-214791) teaches a structure of a first hard coat layer, a second hardcoat layer a transparent substrate layer and an adhesive layer, wherein the first layer may optionally not contain particle and the second layer may contain nanoparticles and wherein the structure has a pencil hardness of 4H or more. However, the reference does not provide teachings on how to obtain the claimed hardness of 6H or more in combination with a light transmittance of 85% or more as claimed. Furthermore the reference does not teach inclusion of a water repelling agent or how inclusion thereof would alter the material properties of the structure. There is therefore no teaching in the prior art how to obtain the claimed hardness in combination with the transparency and would be beyond the scope of routing optimization.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.